IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0555
                               Filed June 29, 2022


CHICO MARIO NEWMAN,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Des Moines County, John M. Wright,

Judge.



       An applicant appeals the denial of postconviction relief.       APPEAL

DISMISSED.



       Jamie Hunter of Dickey, Campbell & Sahag Law Firm, PLC, Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



       Heard by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                         2


TABOR, Judge.

       In 2013, a jury convicted Chico Newman of first-degree murder in the

shooting death of his wife, Crystal. Finding overwhelming evidence, we affirmed

his conviction on direct appeal.     See State v. Newman, No. 13-1640, 2015

WL 5278914, at *24 (Iowa Ct. App. Sept. 10, 2015) (preserving claims of

ineffective assistance of counsel).          In January 2016, Newman sought

postconviction relief (PCR). Almost four years later, the district court rejected his

ineffective-assistance claims and denied him a new trial. In April 2020, Newman

appealed that decision.    But in August 2021, while the appeal was pending,

Newman died in state custody.

       A week after his death, the State moved to dismiss the appeal, arguing

Newman’s death mooted the issues raised.          The supreme court declined to

dismiss, instead ordering the mootness issue be submitted with the appeal. The

parties briefed the mootness issue along with the merits of Newman’s claims. The

supreme court then transferred the case to us, and we heard the parties in oral

argument. Counsel for the State relied on Maghee v. State, 773 N.W.2d 228, 234

(Iowa 2009), to argue that any relief sought by Newman was “rendered ineffectual

by his death.”    Counsel for Newman disagreed, contending the ineffective-

assistance claims were not moot because (1) his estate’s legal representative

could still bring a claim of legal malpractice1 and (2) remaining restitution owed by




1See Trobaugh v. Sondag, 668 N.W.2d 577, 583 (Iowa 2003) (“[A] claim for legal
malpractice in the criminal case context . . . does not accrue until relief from
conviction is achieved.”).
                                            3


Newman could give rise to a claim against the estate unless the conviction was

overturned.

       Following oral argument, we issued an order asking Newman’s counsel to

provide the following information: (1) whether an estate had been opened for

Newman and (2) if an estate has been opened, whether it intended to substitute

as a party. In response to our order, Newman’s counsel initially stated: “After a

diligent search of court records, it does not appear that an estate has been opened

to probate Chico Newman’s death.” But counsel later supplemented that filing,

moving to substitute Newman’s mother, Arnette Echols, as the “presumptive

administrator of his estate.” The State resisted substitution, noting the estate is

“non-existent.”

       Against that backdrop, we turn to the State’s dismissal request. First off,

PCR proceedings do not abate upon the applicant’s death. Maghee, 773 N.W.2d

at 233; see also Iowa Code §§ 611.20 (“All causes of action shall survive and may

be brought notwithstanding the death of the person entitled or liable to the same.”);

625A.17 (2016) (governing appellate court procedure and providing, “[t]he death

of one or all the parties shall not cause the proceedings to abate”). Still, even

though unabated, the case is moot if the relief sought is rendered “impossible” by

the appellant’s death. See Maghee, 773 N.W.2d at 234 (explaining “death has

already ended his imprisonment and rendered release impossible”); see also State

ex rel. Turner v. Buechele, 236 N.W.2d 322, 325 (Iowa 1975) (holding supreme

court lacked the authority to order a deceased former office holder restored to his

office even if the opinion affected possible future litigation in a suit for salary).
                                        4


      Newman’s counsel contends that because financial remedies are at play,

relief is not impossible. Even granting that contention, Newman is deceased and

cannot take an interest in the money at stake. Moreover, as his counsel confirmed,

he has no estate to carry on the torch. Simply put, “we have no substituted party

and no indication one will be forthcoming.”2 In re Marriage of Wilson-White and

White, 912 N.W.2d 494, 498 (Iowa Ct. App. 2018) (discussing mandate for

substitution in Iowa Code section 625A.17, Iowa Rule of Civil Procedure 1.221,

and Iowa Rule of Appellate Procedure 6.109(3)). That failure to substitute parties

calls for dismissal. See Buechele, 236 N.W.2d at 324. “In the absence of anyone

to pursue the issues asserted by [Newman] before his death, those issues expired

with him.   There is no remaining controversy, and the issues before us are

therefore moot.” Wilson-White, 912 N.W.2d at 498.

      Finally, Newman’s counsel urges we apply the public-interest exception to

mootness.    Newman’s appeal presents two ineffective-assistance-of-counsel

claims—one for not moving to suppress his statements to police and another for

not investigating and introducing Crystal’s mental-health records. He also alleges

the PCR court abused its discretion by denying him an expert witness. But these

types of issues are routinely resolved in the appellate process. So the exception

does not apply. See State v. Hernandez-Lopez, 639 N.W.2d 226, 235 (Iowa 2002)




2 True, Newman’s mother could serve as the administrator of his estate. Trouble
is, in mid-May, counsel confirmed there is no estate. And the substitution motion
does not indicate an estate has been opened since then. Moreover, Iowa Rule of
Appellate Procedure 6.109(3) requires the person seeking substitution to file the
motion. Here, the motion to substitute was not filed by Arnette Echols, but by
Newman’s counsel. So we deny the motion.
                                        5


(considering likelihood an issue will recur yet evade appellate review). We dismiss

the appeal as moot.

      APPEAL DISMISSED.